DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-27 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Harrison et al. (US 2003/0031336), Higgins (US 2010/0124346), Van den Heuvel (US 2012/0109297) did not have the amended claimed feature “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising o an electric cable comprising a multitude of electric conductors, 
a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising: said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising " a loudspeaker, and/or

a current property of the environment of the hearing device; and/or o a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify, from signals outputted respectively from said number of sensors and received by the first hearing device part via said connecting element, a current configuration of sensors in said second hearing device part" as required by claim 1, “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, 
a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising 
an electric cable comprising a multitude of electric conductors, o a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1 Reply dated March 25, 2021Page 4 of 16 Reply to Office Action of January 25, 2021 connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising
said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising
a loudspeaker, and/or 
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or o a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify a current configuration of sensors in said second hearing device part, wherein each of the number of sensors is allocated a different one of the number of electric termination elements and associated electric conductors of the cable to transfer a respective electric sensor signal to the first hearing device part, and wherein an electric termination element and associated electric conductor of the cable, which is allocated to a specific one of the number of sensors, is supplied with a predefined signal, when said specific sensor is absent from said second hearing device part,” as required by claim 7, “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, 
a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising o an electric cable comprising a multitude of electric conductors, 
a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising * said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors ofBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1Reply dated March 25, 2021Page 6 of 16Reply to Office Action of January 25, 2021 the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising
 a loudspeaker, and/or 
a number of sensors for sensing
a current property of the environment of the hearing device; and/or 
a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify a current configuration of sensors in said second hearing device part, wherein at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device,
 a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising o an electric cable comprising a multitude of electric conductors, BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1 Reply dated March 25, 2021Page 7 of 16 Reply to Office Action of January 25, 2021 o a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising 
said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising 
a loudspeaker, and/or 
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or 
a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify a current configuration of sensors in said second hearing device part, wherein the configuration extractor is adapted to compare an electric sensor signal from a particular sensor among said number of sensors before and after being located at or in an ear of a user, and based thereon to identify the particular sensor,” as required by claim 14, and “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising
an electric cable comprising a multitude of electric conductors, a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising
said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to 
a loudspeaker, and/or 
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or
a current state of the user wearing the hearing device, 
each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeakerBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1Reply dated March 25, 2021Page 9 of 16Reply to Office Action of January 25, 2021 and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, 
the first hearing device part comprising a programming interface to the programming device,
the programming device comprising a configuration extractor electrically connected to said second hearing device part via said programming interface and said connecting element and adapted to identify, from signals outputted respectively from said number of sensors and received by the first hearing device part via said connecting element, a current configuration of sensors in said second hearing device part,” as required by claim 18, when combined with all the limitations of claims 1, 7, 12, 14 and 18 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1, 7, 12, 14 and 18 overcome the prior art of record.
Upon further search, the prior art of records teaches various hearing aid systems, for example: Harrison et al. (US 2003/0031336), Higgins (US 2010/0124346), Van den  one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising o an electric cable comprising a multitude of electric conductors, 
a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising: said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising " a loudspeaker, and/or
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or o a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify, from signals outputted respectively from said number of sensors and received by the first hearing device part via said connecting element, a current configuration of sensors in said second hearing device part" as required by claim 1, “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, 
a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising 
an electric cable comprising a multitude of electric conductors, o a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1 Reply dated March 25, 2021Page 4 of 16 Reply to Office Action of January 25, 2021 connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising
said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising
a loudspeaker, and/or 
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or o a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify a current configuration of sensors in said second hearing device part, wherein each of the number of sensors is allocated a different one of the number of electric termination elements and associated electric conductors of the cable to transfer a respective electric sensor signal to the first hearing device part, and wherein an electric termination element and associated electric conductor of the cable, which is allocated to a specific one of the number of sensors, is supplied with a predefined signal, when said specific sensor is absent from said second hearing device part,” as required by claim 7, “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, 
a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising o an electric cable comprising a multitude of electric conductors, 
a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising * said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors ofBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1Reply dated March 25, 2021Page 6 of 16Reply to Office Action of January 25, 2021 the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising
 a loudspeaker, and/or 
a number of sensors for sensing
a current property of the environment of the hearing device; and/or 
a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify a current configuration of sensors in said second hearing device part, wherein the number of sensors comprises a microphone, and wherein the hearing device is configured to play a test sound signal, and wherein the configuration extractor is adapted to detect the test sound signal in the feedback signal received by said microphone, and to thereby identify the sensor as a microphone,” as required by claim 12, “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device,
 a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising o an electric cable comprising a multitude of electric conductors, BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1 Reply dated March 25, 2021Page 7 of 16 Reply to Office Action of January 25, 2021 o a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising 
said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising 
a loudspeaker, and/or 
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or 
a current state of the user wearing the hearing device, each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeaker and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, the first hearing device part comprising a configuration extractor electrically connected to said second hearing device part via said connecting element and adapted to identify a current configuration of sensors in said second hearing device part, wherein the configuration extractor is adapted to compare an electric sensor signal from a particular sensor among said number of sensors before and after being located at or in an ear of a user, and based thereon to identify the particular sensor,” as required by claim 14, and “at least the second hearing device part being one of a multitude of variants that are replaceably connectable to the first hearing device part, each variant providing different functionality to the hearing device, a connecting element configured to electrically connect the first hearing device part and the second hearing device part, the connecting element comprising
an electric cable comprising a multitude of electric conductors, a first electric connector comprising a multitude of first electric termination elements electrically connected to said multitude of electric conductors, the first electric connector being configured to be mechanically and electrically joined with a matching second electric connector; the first or second hearing device part comprising
said second electric connector, said second electric connector comprising a multitude of second electric termination elements electrically connected to electric components of the first or second hearing device part, respectively, and configured to electrically connect conductors of the cable with said electric components of the first and second hearing device parts when the first and second electric connectors are joined, the second hearing device part comprising 
a loudspeaker, and/or 
a number of sensors for sensing 
a current property of the environment of the hearing device; and/or
a current state of the user wearing the hearing device, 
each of said number of sensors providing an electric sensor signal representative of a property of the environment or a state of the user, wherein said loudspeakerBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JWR/mmiApplication No.: 16/811,543Docket No.: 4436-0903PUS1Reply dated March 25, 2021Page 9 of 16Reply to Office Action of January 25, 2021 and/or said number of sensors are electrically connected to said first hearing device part via said connecting element, 
the first hearing device part comprising a programming interface to the programming device,
the programming device comprising a configuration extractor electrically connected to said second hearing device part via said programming interface and said connecting element and adapted to identify, from signals outputted respectively from said number of sensors and received by the first hearing device part via said connecting element, a current configuration of sensors in said second hearing device part,” as required by claim 18, when combined with all the limitations of claims 1, 7, 12, 14 and 18 respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651